DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Claims 1-20 remain pending in this application.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 3, “the interaction information” is not clear whether it refers to “interaction information” in lines 2-3 or line 9 of claim 1. Claims 5, 14 and 15 have the same issue.
Claims 6 and 16 depend on the rejected claims and inherit the same issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ciabarra, Jr. et al (US Patent Application Publication 2018/0039530 A1, Ciabarra hereinafter) in view of Nickerson et al (US Patent Application Publication 2009/0235236 A1, Nickerson hereinafter) and Wu et al. (US Patent 10,389,574 B1).
As to claim 1, Ciabarra teaches a method comprising: 
identifying, by a processor, a plurality of interaction patterns (e.g. multiple interactions/rage clicking and loading a document) based on analyzing interaction information of a user interacting with at least one page of a website displayed by a first client device, (See e.g. [0056]: A frustration event detection system ("detection system") disclosed herein 130 can monitor one or more interactions (e.g., a selection or a click in) with an electronic document rendered in an application by a client device (e.g., client device 102). The electronic document may be provided by computer system 140. The electronic document may represent a webpage of a website, [0057]: The information monitored may include the time or the number of occurrences of an interaction, a type of interaction, an element of an electronic document for which the interaction occurs, the website for which the interaction occurs, or other information about the document. The detection system may identify and store information about monitoring the interaction(s). The detection system may manage information (e.g., a counter) about interactions. The information may be updated based on an occurrence of an interaction and Fig.6:602,604 and associated text, e.g. [0087] -  Monitoring operation of a document of a website may include assessing, or monitoring rendering of the document, one or more functions or features in the document, interaction within or with an element of the document, execution of one or more instances of a set of instructions, or any other function or process that relates to presentation and access of a document of the website),wherein the first client device is associated with the user (see e.g. [0022] - The system 100 may include one or more "clients" or client systems (e.g., client application or client device), such as a client device 102. System 100 may include a computer system 140 (e.g., a web server computer). Clients may be operated by users, such as user 103),
generating a plurality of a user experience scores (e.g. classifications) for the plurality of interaction patterns (see e.g. [0065], [0111]: computing a value (e.g., a first value) based on applying a weight (e.g., a first weight) to a measure of the one or more interactions detected in the time period. The measure of the one or more interactions may be a count of the total number of interactions or specific types of interactions. The weight may be based on the significance given to the interactions with respect to the type of event to be detected and [0113]: determining a classification of operation of a website, or specifically one or more documents of a website based on one or more of the values that are computed according to the measure(s) of the operation of and/or interaction with the website; The classification may be based on the values in combination; The classification may be based on a scale of values, which represent different classifications on status of operation of a website; The classification may be indicative of or used to determine whether the operation of and/or interaction with the website is a frustration event. Severity of frustration can be assessed based on the classification which is determined considering different weights for the values used to compute those values),
generating a plurality of alerts (e.g. frustration events) indicating a negative user experience associated with the plurality of interactive patterns based on the plurality of user experience scores (See e.g. [0059]: An event (e.g., a frustration event) may be detected based on monitoring the interaction(s) with a document. An event may be detected based on a threshold being satisfied (e.g., the criteria for a threshold being satisfied; The threshold may be defined a frustration event by which a determination is made that a user is frustrated by interaction(s) with a document. For example, a frustration event may be detected based on multiple clicking ("rage clicking") on an interactive element 302 of a document as shown in FIG. 3.), [0066]: the detection system may detect a frustration event based on multiple interactions (e.g., rage clicking) due to performance issues with navigating documents for a website. For example, when a user clicks a link of a webpage to cause the browser to begin navigating to a different webpage, if the user then clicks on the same link after one second, the second occurrence of clicking may be detected as rage clicking possibly due to performance of the website to which the document and Fig.6, 610 and associated text, e.g. [0092]: event data including a classification of operation for the website during the time period is generated; The event data may include interaction information, session information, and a location of each of the electronic document(s) monitored during the time period).

Although Ciabarra teaches that a different or new version of a website may be presented to a user based on detecting frustration events for a previous version of the website and that aggregated data can be used to trigger dynamic sites changes, a survey, redirect users to support, give them a coupon, or any number of interactions to improve the user's experience (See e.g. [0019], Ciabarra does not specifically teach based on the plurality of alerts and the plurality of user experience scores, causing executable computer code to automatically execute on the first client device.

In an analogous art of accessing information associated with a user experience of a web page, however, Nickerson teaches based on a plurality of alerts (e.g. triggering events) and a plurality of user experience scores (e.g. ratings), causing executable computer code to automatically execute on the first client device (see e.g. [0017] - if a website has a particular feature that has compatibility problems with a particular operating system (or a particular revision level of the operating system) intelligent support may be provided to assist particular users who are, or may be, experiencing problems as a result of this compatibility problem. For example, if a particular user provides feedback related to this particular feature and it is independently determined that the user is using the problematic operating system, information may be provided to the particular user to instruct the user of the cause of the problem and one or more recommended solutions to the particular problem. For example, a window may be displayed to the user that states: "It appears that you may be having problems using feature X. We have determined that there are compatibility issues with the use of feature X for user's who are running operating system Y, release level Z. Please click here to be directed to instructions for addressing this compatibility issue.", [0040] - once a triggering threshold has been met and a determination has been made to initiate an intervention, the appropriate intervention may be identified and presented to the particular user; if a negative feedback is identified and the feedback includes a comment that contains the word "video," then an intervention may be identified that provides additional information to that particular user regarding video-related features of the website. Additionally, if the user is using a low resolution monitor to view a website, and the user's monitor-resolution information is included in the information used to determine the appropriate intervention, then an intervention may be selected that is customized for users with low resolution monitors experiencing problems related to video applications, and Fig.5 and associated text, e.g. [0044] - Based on the particular user's feedback, contextual information about the user's experience, and/or other collected information, a triggering event may be identified and an intervention may be generated; intervention 400 includes a message 402 for the particular user in response to receiving the particular user's feedback. The example intervention 400 also includes a customized message intended to address one or more issues related to the user experience for the particular user; Intervention 400 may be generated in real-time or substantially real-time in response to the user experience of the particular user).
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ciabarra to incorporate/implement the limitations as taught by Nickerson in order to provide a more efficient method/system of providing intelligent support to a user for the purpose of improving user experience, as suggested by Nickerson (See [0002]).
 
Ciabarra in view of Nickerson does not specifically teach assigning a plurality of priorities to the plurality of alerts based on interaction information of the user and historical data of the user or executing based on the priorities.

In an analogous art of monitoring user interaction, however, Wu teaches assigning a plurality of priorities to a plurality of alerts based on interaction information of the user and historical data of the user (See Figs. 13-16 and associated text, e.g. col.33 lines 61-col.34 line 1: the one or more NMCs may be arranged to provide one or more alerts to users in the organization based on the importance score associated with the entities associated with the alerts. In one or more of the various embodiments, alerts that are associated with entities that are considered important may be prioritized or otherwise highlighted as they are provided to the users in the organization and col.34 lines 15-26: the one or more NMCs may be arranged to monitor user network activity in the monitored networks; the monitoring engine may identify the entities that users tend to interact with. In one or more of the various embodiments, one or more metrics associated with user interaction with entities in the network may be stored and associated with the entities or provided directly to an inference engine and col. 35 lines 11-20: ranking alerts based on user feedback to suggested importance entities in accordance with one or more of the various embodiments; one or more NMCs may be arranged to suggest one or more entities that may be important to the organization. In one or more of the various embodiments, the one or more NMCs may have information about the user, such as, user role, department, entity interaction history, or the like, that may guide the suggestions) and executing based on the priorities (see e.g. col.35 lines 3-6: the one or more NMCs may be arranged to provide one or more alerts that may be ranked based on the importance score associated with the entities associated with the alerts. In one or more of the various embodiments, the one or more NMCs may be arranged to instantiate one or more alert engines to provide alerts to one or more users in the organization).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ciabarra in view of Nickerson to incorporate/implement the limitations as taught by Wu in order to provide a more efficient method/system monitoring system performance and providing necessary alerts to users.

As to claim 2, Ciabarra also teaches sending the plurality of alerts to a server, wherein the plurality of alerts comprise the negative user experience, the plurality of interaction patterns associated with the negative user experience and the at least one page of the website (see e.g. [0060]: Upon detecting an event, data about the interaction with the electronic document is identified. The data may be identified in the information determined from monitoring interactions. The location of the document may be identified upon detecting the event. The location may be identified based on the source from which the document was obtained. For example, the location may be identified as the uniform resource information (URI) (e.g., a uniform resource locator (URL)) for the document. Upon detecting the event, the detection system can determine session information about a session that is active for providing the document, which is the subject of the event and [0094]: At block 612, the event data is sent to a computer system (e.g., a server computer), such as computer system 140. The computer system may be associated with an operator of a website which is monitored.

As to claim 4, Ciabarra also teaches receiving browsing activity from user devices visiting the website, wherein the browsing activity comprises the interaction information of the user with the at least one page of the website (See [0044]: Event manager 236 can generate event data for events that are detected. The data may include information obtained about interactions from interaction handler 232 and information obtained from operation monitor 234. The event data may include session information about a session for accessing a website when an event occurs, a location of the document(s) accessed during the event, and details about each of the events and [0060]: data about the interaction with the electronic document is identified. The data may be identified in the information determined from monitoring interactions; the detection system can determine session information about a session that is active for providing the document, which is the subject of the event).

As to claim 5, Ciabarra also teaches extracting interaction events from the interaction information (See e.g. [0060]: Upon detecting an event, data about the interaction with the electronic document is identified. The data may be identified in the information determined from monitoring interactions; The information gathered for the event may be stored by the detection system for analysis later. The data may be useful to determine a trend for events detected with respect to a user, a document, a site, or any other criteria related to events).

As to claim 6, Ciabarra also teaches the wherein analyzing the interaction information further comprises detecting a zone in the at least one page of the website and identifying the plurality of interaction patterns based on the detected zone and the interaction events (See e.g. [0057]: The interaction may be monitored with regard to the location of the interaction (e.g., coordinates such as an x-axis and a y-axis position of a mouse) within the document and other information about the interaction; The information monitored may include the time or the number of occurrences of an interaction, a type of interaction, an element of an electronic document for which the interaction occurs, the website for which the interaction occurs, or other information about the document and [0060]: the detection system may record interactions, such as rage clicking, by recording information about the interactions, such as an element clicked for a rendered document, a location (x and y coordinates) of the mouse used for the interaction, the document URL, and session information (e.g., the documents the user traversed, user information, events which occurred in the session).

As to claim 7, Ciabarra also teaches comparing the plurality of user experience scores to a predefined threshold and determining the plurality of interaction patterns based on a comparison of the plurality of user experience scores to the predefined threshold (See e.g. [0111]: computing a value (e.g., a first value) based on applying a weight (e.g., a first weight) to a measure of the one or more interactions detected in the time period. The measure of the one or more interactions may be a count of the total number of interactions or specific types of interactions, [0113]: determining a classification of operation of a website, or specifically one or more documents of a website based on one or more of the values that are computed according to the measure(s) of the operation of and/or interaction with the website. The classification may be based on the values in combination; The classification may be indicative of or used to determine whether the operation of and/or interaction with the website is a frustration event. Severity of frustration can be assessed based on the classification which is determined considering different weights for the values used to compute those values). 

As to claim 8, Ciabarra also teaches wherein computing the plurality of user experience scores further comprises: determining a set of user experience factors (e.g. attributes) based on interaction information and computing the plurality of user experience scores based on the set of user experience factors (See e.g. [0091]: threshold may be defined based on one or more attributes related to operation of a website. Each attribute may be defined by a value representing that attribute. Attributes may include interaction (e.g., mouse clicks) and/or operation (e.g., reloading a page) related to a website and [0113]: determining a classification of operation of a website, or specifically one or more documents of a website based on one or more of the values that are computed according to the measure(s) of the operation of and/or interaction with the website. The classification may be based on the values in combination. The classification may be based on a scale of values, which represent different classifications on status of operation of a website. The classification may be indicative of or used to determine whether the operation of and/or interaction with the website is a frustration event. Severity of frustration can be assessed based on the classification which is determined considering different weights for the values used to compute those values).

As to claim 10, this is a non-transitory computer readable storage medium version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

As to claim 11, this is a system version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

As to claim 12, the limitations of claim 12 are substantially similar to the limitations of claim 2, and therefore, they are rejected for the reasons stated above.

As to claim 14, the limitations of claim 14 are substantially similar to the limitations of claim 4, and therefore, they are rejected for the reasons stated above.

As to claim 15, the limitations of claim 15 are substantially similar to the limitations of claim 5, and therefore, they are rejected for the reasons stated above.

As to claim 16, the limitations of claim 16 are substantially similar to the limitations of claim 6, and therefore, they are rejected for the reasons stated above. 

As to claim 17, the limitations of claim 17 are substantially similar to the limitations of claim 7, and therefore, they are rejected for the reasons stated above.

As to claim 18, the limitations of claim 18 are substantially similar to the limitations of claim 8, and therefore, they are rejected for the reasons stated above.

As to claim 19, Ciabarra also teaches wherein the website is an e-commerce website (see e.g. [0102]: operation of and interaction with a website may be important to monitor collectively for all or a portion of a website involved in a process of commerce (e.g., a checkout process). A process of commerce may be critical for an operator of a website such that frustration events detected may impact commerce for the operator. For example, monitoring the operation for the electronic document may include determining whether the electronic document is associated with a process of commerce facilitated by the website. Monitoring the operation for an electronic document may include determining that the document is in a set of documents part of a process of commerce).

6.	Claims 3, 9, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciabarra, Jr. et al (US Patent Application Publication 2018/0039530 A1, Ciabarra hereinafter) in view of Nickerson et al (US Patent Application Publication 2009/0235236 A1, Nickerson hereinafter) and Wu et al. (US Patent 10,389,574 B1), as applied to claims 1 and 11 above, and further in view of Makovsky et al (US Patent Application Publication  2019/0102469 A1).
As to claim 3, although Ciabarra teaches that the detection of events may be configurable, being customized based on the issues an operator of a website is trying to monitor and that the data provided to an operator enables the operator to prioritize which items to fix (see Ciabarra: [0019]), Ciabarra does not specifically teach causing to be displayed by the first client device on the at least one page of the website, a message to the user comprising information on the negative user experience.
In an analogous art of accessing information associated with a user experience of a web page, however, Nickerson teaches causing to be displayed by the first client device on the at least one page of the website, a message (e.g. intervention) to the user comprising information on the negative user experience (see e.g. [0017] - if a website has a particular feature that has compatibility problems with a particular operating system (or a particular revision level of the operating system) intelligent support may be provided to assist particular users who are, or may be, experiencing problems as a result of this compatibility problem. For example, if a particular user provides feedback related to this particular feature and it is independently determined that the user is using the problematic operating system, information may be provided to the particular user to instruct the user of the cause of the problem and one or more recommended solutions to the particular problem. For example, a window may be displayed to the user that states: "It appears that you may be having problems using feature X. We have determined that there are compatibility issues with the use of feature X for user's who are running operating system Y, release level Z. Please click here to be directed to instructions for addressing this compatibility issue." and Fig.5 and associated text, e.g. [0044] - Based on the particular user's feedback, contextual information about the user's experience, and/or other collected information, a triggering event may be identified and an intervention may be generated; intervention 400 includes a message 402 for the particular user in response to receiving the particular user's feedback. The example intervention 400 also includes a customized message intended to address one or more issues related to the user experience for the particular user; Intervention 400 may be generated in real-time or substantially real-time in response to the user experience of the particular user).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ciabarra to incorporate/implement the limitations as taught by Nickerson in order to provide a more efficient method/system of providing intelligent support to a user for the purpose of improving user experience, as suggested by Nickerson (See [0002]).

Ciabarra in view of Nickerson and Wu does not specifically teach causing the plurality of alerts in an order based on a priority of each of the plurality of alerts.

In an analogous art of displaying and handling alerts, Makovsky teaches causing to be displayed by a client device, the plurality of alerts in an order based on a priority of each of the plurality of alerts (see e.g. [0009] - the system also provides an improved user interface for displaying the one or more alert items, e.g., wherein the one or more alert items are sorted in a ranked list based, at least in part, on their respective priority scores).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ciabarra in view of Nickerson to incorporate/implement the limitations as taught by Makovsky in order to provide a more efficient method of managing and prioritizing alerts, for the purpose of enhancing user experiences.

As to claim 9, Nickerson further teaches wherein the message includes a suggestion to assist the user with a specific problem the user has encountered (see e.g. [0017] - if a website has a particular feature that has compatibility problems with a particular operating system (or a particular revision level of the operating system) intelligent support may be provided to assist particular users who are, or may be, experiencing problems as a result of this compatibility problem. For example, if a particular user provides feedback related to this particular feature and it is independently determined that the user is using the problematic operating system, information may be provided to the particular user to instruct the user of the cause of the problem and one or more recommended solutions to the particular problem. For example, a window may be displayed to the user that states: "It appears that you may be having problems using feature X. We have determined that there are compatibility issues with the use of feature X for user's who are running operating system Y, release level Z. Please click here to be directed to instructions for addressing this compatibility issue").

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ciabarra to incorporate/implement the limitations as taught by Nickerson in order to provide a more efficient method/system of providing intelligent support to a user for the purpose of improving user experience.

As to claim 13, the limitations of claim 13 are substantially similar to the limitations of claim 3, and therefore, they are rejected for the reasons stated above.

As to claim 20, Nickerson further teaches wherein the message comprises an instruction causing an alteration of an operation of the website for the user (See e.g. [0042] - an intervention may be in the form of a link to a different version of a website. For example, in response to determining that a user is dissatisfied with certain types of content on a web page or a website, either because it is offensive or improper, the user may be introduced to an alternative version of the web page or website that has been filtered to remove potentially improper or offensive content).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ciabarra to incorporate/implement the limitations as taught by Nickerson in order to provide a more efficient method/system of providing intelligent support to a user for the purpose of improving user experience.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194